                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

JENNIFER DAVIS,                           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )     No. 1:17-cv-01202-STA-jay
                                          )
SUPERINTENDENT JAYNE HAYES,               )
MANAGER ROGER CHUTE,                      )
SECURITY MANAGER CLARANCE                 )
HOWELL, HR ANALYST II CANDICE             )
STARKS, DONICE BRADLEY,                   )
SAMUEL WHITE, MISTY NEENEY,               )
DEPUTY COMMISSIONER DEBBIE                )
MILLER, and DCS COMMISSIONER              )
BONNIE HOMMRICH,                          )
                                          )
      Defendants.                         )
________________________________________________________________________________

          ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
                              RECOMMENDATION
                        ORDER DISMISSING COMPLAINT
________________________________________________________________________________

       Before the Court is the United States Magistrate Judge’s Report and Recommendation (ECF

No. 7) issued on March 25, 2019. The Magistrate Judge has recommended that the Court dismiss

Plaintiff Jennifer Davis’s Complaint for failure to prosecute under Federal Rule of Civil Procedure

41(b) and for failure to effect service under Rule 4(m). On January 25, 2019, Magistrate Judge Bryant

ordered Plaintiff to show cause as to why the Court should not dismiss her case for failure to prosecute

and failure to effect timely service. When Plaintiff did not respond to the Magistrate Judge’s show

cause order, Magistrate Judge York’s Report and Recommendation followed. The Magistrate Judge

cautioned Plaintiff that she had fourteen (14) days in which to make any objections to the Report and

that her failure to do so would constitute a waiver of any objection. The deadline for Plaintiff to

object to the Report has now passed, and Plaintiff has failed to raise any objections to the Report.
       Having reviewed the Magistrate Judge’s Report and the entire record of the proceedings, the

Court hereby adopts the Report. Plaintiff filed suit on October 26, 2017, and has taken no further

action to prosecute her claims. Plaintiff has failed to respond to a show cause order and has now

failed to raise any objections to a recommendation that the Court dismiss her case. Under all of the

circumstances, dismissal is warranted. Therefore, Plaintiff’s Complaint is dismissed for failure to

prosecute and failure to effect timely service.

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: April 19, 2019
